   Case: 1:19-cv-05406 Document #: 31 Filed: 10/23/20 Page 1 of 12 PageID #:142




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 DEMETRIUS COLLINS,

              Plaintiff,                            No. 19 C 5406

       v.                                           Judge Thomas M. Durkin

 THOMAS J. DART, in his official capacity
 as COOK COUNTY SHERIFF; COOK
 COUNTY; CHRISTOPHER CRIBBS; LARRY
 ALDERSON; and MARK TAYLOR,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      Demetrius Collins alleges that certain Cook County Jail guards failed to

ensure his safety during a bus ride from court back to the Jail. Defendants have

moved to dismiss some of Collins’s claims for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6). R. 24. That motion is granted in part and

denied in part.

                                   Legal Standard

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed
   Case: 1:19-cv-05406 Document #: 31 Filed: 10/23/20 Page 2 of 12 PageID #:143




factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                     Background

      On December 17, 2018, Collins was transported from the Markham

Courthouse to the Jail on a bus operated by Cook County Sheriff deputies. Collins

does not explain in his complaint why he was in jail. In his brief he clarifies that he

was serving a weekend sentence for driving without a license. See R. 29 at 1 n.1.

      In addition to the driver, there were two other deputies on the bus. Of the three

individual defendants in the case, Collins does not know who was driving.

      Collins was restrained while on the bus. Another inmate passenger was

unrestrained. Collins does not know why the other inmate was unrestrained, and

whether it was intentional or unintentional. As the bus was traveling on an interstate

highway, the unrestrained inmate and two restrained inmates attacked a fourth




                                           2
   Case: 1:19-cv-05406 Document #: 31 Filed: 10/23/20 Page 3 of 12 PageID #:144




inmate. Collins does not explain how the two restrained inmates were able to

participate in the attack even though they were restrained.

       As the fight continued, the bus driver began to swerve or drive erratically. It

is not clear whether the commotion of the fight caused the driver to swerve or whether

the driver intentionally swerved the bus hoping to break-up the fight. In any case,

the swerving caused Collins’s seat to become detached. As a result, Collins was

thrown around the bus and injured.

       Collins claims that Defendants are liable for his injuries because they: (1)

failed to restrain the inmate who started the fight; (2) failed to stop the fight; (3) failed

to safely drive the bus; and/or (4) failed to stop the bus from swerving. His claims are

made in the alternative with respect to the three individual defendants since Collins

does not know which of them was driving the bus. Collins makes his claims via the

following seven counts:

              Count I for deliberate indifference in violation of the Eighth
              Amendment. (Count I does not specify relevant facts.)

              Count II for state created danger in violation of the Fourteenth
              Amendment. (Count II does not specify relevant facts.)

              Count III for failure to intervene in violation of the Eighth Amendment
              for failure to stop the fight.

              Count IV for willful and wanton conduct in violation of state law for
              swerving the bus.

              Count V for willful and wanton conduct in violation of state law for:
              failing to restrain the inmate who started the fight, failing to stop the
              fight, and failing to stop the swerving.

              Count VI for indemnification by Cook County and the Sheriff.



                                             3
      Case: 1:19-cv-05406 Document #: 31 Filed: 10/23/20 Page 4 of 12 PageID #:145




               Count VII for willful and wanton conduct against Cook County and the
               Sheriff on a respondeat superior theory.

        Defendants have moved to dismiss Counts II, III, and V. Defendants’

arguments show that they intend to seek dismissal of the “failure to intervene” claims

and dismissal of duplicative constitutional claims.

                                       Analysis

I.      The Applicable Constitutional Right

        As an initial matter, Collins brings claims under both the Eighth and

Fourteenth Amendments. The Fourteenth Amendment applies to pretrial detainees,

whereas the Eighth Amendment applies to convicted inmates. See Miranda v. County

of Lake, 900 F.3d 335, 351 (7th Cir. 2018). Although Collins does not allege in his

complaint why he was in jail, he nonetheless asserts in his brief that he was convicted

of driving without a license and jailed for two days. See Geinosky v. City of Chicago,

675 F.3d 743, 745 n.1 (7th Cir. 2012) (a plaintiff “may elaborate on his factual

allegations so long as the new elaborations are consistent with the pleadings”).

Assuming that is true, the Eighth Amendment governs his federal claims, and the

Fourteenth Amendment claims are dismissed.

II.     The Structure of the Complaint

        Next, it is not entirely clear to the Court why Collins structured his complaint

the way he did. Counts I and II are for constitutional violations but do not specify any

relevant conduct. Count III is also for a constitutional violation and specifies only the

failure to stop the fight. Counts IV and V are both for willful and wanton conduct in

violation of state law, but Count IV specifies one particular action (the swerving),

                                            4
   Case: 1:19-cv-05406 Document #: 31 Filed: 10/23/20 Page 5 of 12 PageID #:146




whereas Count V lists three different actions (failing to restrain the inmate who

started the fight, failing to stop the fight, and failing to stop the swerving).

Nevertheless, Federal Rule of Civil Procedure 8 does not require a complaint to be

structured in counts, and complaints “need not set out a legal theory.” Frank v.

Walker, 819 F.3d 384, 387 (7th Cir. 2016). A “district court should grant the relief to

which each party is entitled, even if the party has not demanded that relief in its

pleadings,” regardless of the way a plaintiff has “structured their complaint.” Id. at

388.

       Based on the facts alleged, the Court understands Collins to seek relief for the

following actions or failures to act:

       (1) failure to restrain the inmate who started the fight;

       (2) failure to stop the fight;

       (3) failure to drive safely; and

       (4) failure to stop the driver from driving dangerously.

The Court also assumes that Collins seeks relief for these actions under both the

Eighth Amendment and state law. Defendants’ arguments address only the claims

based on (2) the failure to stop the fight, and (4) the failure to stop the driver from

driving dangerously.

III.   Constitutional Claims

       Collins describes both of these claims as claims for “failure to intervene.” This

characterization is incorrect with respect to the claim for a failure to stop the fight. A

claim for “failure to intervene” is brought against a state actor who did not personally



                                            5
   Case: 1:19-cv-05406 Document #: 31 Filed: 10/23/20 Page 6 of 12 PageID #:147




commit the underlying constitutional violation but failed to intervene to prevent it.

This claim is most commonly brought against police officers who fail to stop a fellow

officer from using excessive force. See Harper v. Albert, 400 F.3d 1052, 1064 (7th Cir.

2005) (“[P]olice officers who have a realistic opportunity to step forward and prevent

a fellow officer from violating a plaintiff's right through the use of excessive force but

fail to do so may be held liable.”). In the prison context, failure to intervene claims

also often arise when a prison official is not personally responsible for an inmate’s

healthcare but knows that the inmate’s healthcare has fallen below the constitutional

standard and fails to take action to rectify the situation.

      A.     Failure to Stop the Fight

      Collins’s claim that Defendants are liable for his injuries because they failed

to stop the fight is not a claim that Defendants failed to stop someone else from

violating his constitutional rights. Rather, Collins claims that Defendants had a duty

to stop the fight and protect Collins from the dangerous consequences of the fight,

such that Defendants personally violated Collins’s constitutional rights.

      Such a claim is cognizable under the Eighth Amendment’s prohibition of “cruel

and unusual punishments” which obligates prison officials to “take reasonable

measures to guarantee the safety of . . . inmates.” Sinn v. Lemmon, 911 F.3d 412, 419

(7th Cir. 2018) (quoting Farmer v. Brennan, 511 U.S. 825, 832 (1994)). This type of

claim, sometimes referred to as a “failure to protect” claim, is simply a variety of the

well-known Eighth Amendment claim that a defendant was deliberately indifferent

to “an excessive risk to inmate health or safety.” See Sinn, 911 F.3d at 419, 422.



                                            6
   Case: 1:19-cv-05406 Document #: 31 Filed: 10/23/20 Page 7 of 12 PageID #:148




Deliberate indifference claims include two components: (1) “the harm to which the

prisoner was exposed must be an objectively serious one”; and (2) judged subjectively,

the prison official “must have actual, and not merely constructive, knowledge of the

risk.” Id. at 419. For this second element, “the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. (citing Farmer, 511 U.S. at 837).

      Collins alleges that the fight on the bus exposed him to the injury he suffered

when the driver began driving erratically and Collins’s seat came loose. Defendants

argue in response that these allegations fail to state a claim because: (1) “Collins fails

to allege that he was actually injured by or participated in the fight,” R. 24 at 6, so

Collins’s injury was not proximately caused by the fight, R. 30 at 4; and (2) “the

allegations fail to demonstrate that any defendant had a realistic opportunity to

prevent the fight,” R. 24 at 5.

      Defendants’ argument about the proximate causation of Collins’s injuries is

not an appropriate question for a motion under Rule 12(b)(6), because “generally the

issue of proximate cause is a jury question.” Shick v. Ill. Dep’t of Human Servs., 307

F.3d 605, 615 (7th Cir. 2002). In “extreme circumstances,” a court can decide issues

of causation as a matter of law. Id. But that generally occurs after discovery, at

summary judgment or as part of a directed verdict, not on the pleadings.

      Furthermore, Collins’s allegation of causation is entirely plausible. The chain

of causation—the fight, the swerving bus, the broken seat—likely happened within a

matter of minutes (if not less) and can plausibly be understood as a single incident.



                                            7
   Case: 1:19-cv-05406 Document #: 31 Filed: 10/23/20 Page 8 of 12 PageID #:149




Collins’s injury is not so remote from the fight that it is appropriate for the Court to

make a legal ruling about causation before any facts have been discovered.

      In a corollary to their proximate cause argument, Defendants express concern

that if the Court permits Collins’s claim to proceed, “any inmate in a correctional

institution who witnesses a fight would have grounds to file a civil rights lawsuit—

regardless of whether they actually participated in the fight or not.” R. 30 at 2. The

basis for this argument is unclear because nowhere in his complaint does Collins

allege injury from merely witnessing the fight. But even if Collins did not participate

in the fight, his injuries could have still been caused by the fight regardless. And the

facts alleged in the case are unique enough that the Court doubts there will be a flood

of copy-cat lawsuits.

      Defendants also argue that they did not have a duty to intervene in a fight

involving multiple inmates on a bus driving along an interstate highway. Defendants

cite a line of cases recognizing the principle that jail guards may wait to intervene to

protect an inmate who is being attacked by another inmate until it is reasonably safe

for the guard to take such action. See Shields v. Dart, 664 F.3d 178, 181 (7th Cir.

2011) (“But correctional officers who are present during a violent altercation between

prisoners are not deliberately indifferent if they intervene with a due regard for their

safety: A prison guard, acting alone, is not required to take the unreasonable risk of

attempting to break up a fight between two inmates when the circumstances make it

clear that such action would put her in significant jeopardy.”). Here, Collins does not




                                           8
   Case: 1:19-cv-05406 Document #: 31 Filed: 10/23/20 Page 9 of 12 PageID #:150




allege that he was being attacked, but the basic principle still applies to the fight in

this case.

      This principle, however, is not a reason to dismiss Collins’s claim. The Eighth

Amendment requires Defendants to have acted reasonably under the circumstances.

It is entirely plausible that Defendants should have stopped the fight sooner, despite

the fact that it was occurring on a moving vehicle. It is also plausible that taking

quicker action would have been too dangerous. It is not possible for the Court to

determine whether Defendants’ actions were appropriate as a matter of law without

discovery into the circumstances of the case. Indeed, the line of cases establishing

that guards may wait to stop a fight until it is reasonably safe to do so (including the

particular case Defendants cite in their brief), were all decided at summary judgment

once the factual record was complete. See R. 24 at 6 (quoting Guzman v. Sheahan,

495 F.3d 852, 858 (7th Cir. 2007)). Like those cases, the Court will permit Collins’s

claim that Defendants should have stopped the fight sooner to proceed to discovery.

      B.     Failure to Stop the Driver from Swerving

      Defendants also seek dismissal of Collins’s claim that the two defendants who

were not driving the bus should have stopped the driver from swerving. The Court

construes this claim as a failure to intervene claim because Collins alleges that the

driver violated his constitutional rights by driving erratically, and that the other two

guards should have intervened to stop the constitutional violation.

      Similar to their argument regarding the fight, Defendants argue that the

guards on the bus did not have a “realistic opportunity to stop the erratic driving.” R.



                                           9
  Case: 1:19-cv-05406 Document #: 31 Filed: 10/23/20 Page 10 of 12 PageID #:151




24 at 7. The Court agrees that this appears to be a difficult claim to prove. But without

knowing more about the circumstances on the bus during the incident it is not

possible to say what potential actions were realistic. A factual record must be

developed before such judgment can be made.

      C.     Qualified Immunity

      Defendants argue that they are entitled to qualified immunity. “Qualified

immunity protects government officials from damages liability insofar as their

conduct does not violate clearly established statutory or constitutional rights of which

a reasonable person would have known.” Campbell v. Kallas, 936 F.3d 536, 545 (7th

Cir. 2019). “To be ‘clearly established,’ a constitutional right must have a sufficiently

clear foundation in then-existing precedent,” but the right “cannot be framed at a

high level of generality.” Nonetheless, “a case directly on point” is not necessary, see

White v. Pauly, 137 S. Ct. 548, 551 (2017), and qualified immunity is not appropriate

when “the alleged misconduct constituted an obvious violation of a constitutional

right,” Doe v. Vill. of Arlington Heights, 782 F.3d 911, 915 (7th Cir. 2015), such that

“every reasonable official would have understood that what he is doing violates that

right.” Campbell, 936 F.3d at 546 (emphasis original).

      The Seventh Circuit has explained that “a complaint is generally not dismissed

under Rule 12(b)(6) on qualified immunity grounds,” because “a qualified immunity

defense so closely depends on the facts of the case.” Hardeman v. Curran, 933 F.3d

816, 823 (7th Cir. 2019). That is the case here. Without a complete factual record, the

Court cannot determine whether there is any factually analogous case that



                                           10
   Case: 1:19-cv-05406 Document #: 31 Filed: 10/23/20 Page 11 of 12 PageID #:152




establishes that Defendants’ conduct violated the Eighth Amendment. It is also

plausible that the facts may show that there were obvious opportunities for the

guards to stop the fight or prevent the erratic driving, in which case qualified

immunity will not be warranted. As with liability, discovery is necessary to determine

whether qualified immunity is appropriate here.

IV.   Willful and Wanton Claim

      Collins also claims that Defendants’ conduct violated state law prohibitions

against willful and wanton conduct. The Seventh Circuit has held that the “willful

and wanton standard is remarkably similar to the deliberate indifference standard.”

Pittman ex rel. Hamilton v. County of Madison, 746 F.3d 766, 781 (7th Cir. 2014).

Furthermore, Illinois law, like case law applying the Eighth Amendment, generally

leaves questions of proximate causation to the fact finder. See Blood v. VH-1 Music

First, 668 F.3d 543, 546 (7th Cir. 2012). Accordingly, for the same reasons the Court

finds that Collins has stated claims for failure to stop the fight and failure to stop the

erratic driving under the Eighth Amendment, the Court likewise finds that Collins

has stated claims for willful and wanton conduct based on those allegations.




                                           11
  Case: 1:19-cv-05406 Document #: 31 Filed: 10/23/20 Page 12 of 12 PageID #:153




                                   Conclusion

      Therefore, Defendants motion to dismiss [24] is denied in part and granted in

part. The motion is granted in that the Fourteenth Amendment claims are dismissed.

The motion is denied in all other aspects. A status hearing is set for November 6,

2020 at which the parties should be prepared to propose a discovery schedule.

                                                   ENTERED:


                                                   ______________________________
                                                   Honorable Thomas M. Durkin
                                                   United States District Judge
Dated: October 23, 2020




                                        12
